Citation Nr: 0929959	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation for bilateral hearing loss in 
excess of 60 percent from November 7, 2005, to April 26, 
2009, and in excess of 80 percent from April 27, 2009, 
forward.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952 and from December 1958 to August 1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in May 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The May 2006 decision increased the 
Veteran's disability rating for bilateral hearing loss from 
50 percent disabling to 60 percent disabling, effective 
November 7, 2005.  In a May 2009 rating decision, the RO 
increased the Veteran's disability rating for bilateral 
hearing loss from 60 percent disabling to 80 percent 
disabling, effective April 27, 2009

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA audiometric testing conducted in April 2006 show that 
the Veteran had level IX hearing in his right ear and level 
IX hearing in his left ear.

2.  VA audiometric testing conducted in April 2009 reveals 
that the Veteran had level X hearing in his right ear and 
level X hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
Veteran's bilateral hearing loss, effective November 7, 2005, 
to April 26, 2009, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, 
Diagnostic Code (DC) 6100 (2008).

2.  The criteria for a rating in excess of 80 percent for the 
Veteran's bilateral hearing loss, from April 27, 2009, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  This letter, however, 
did not describe the particular rating criteria used in 
evaluating hearing loss, or discuss what evidence was 
necessary with respect to the rating criteria.  Although the 
Veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the Veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the deficiencies in 
the original February 2006 letter.  The specific rating 
criteria for evaluating hearing loss were provided to the 
Veteran in an October 2007 statement of the case, which also 
notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Additionally, the Veteran was sent 
a letter that complied with Vazquez-Flores in May 2009, and 
his claim was readjudicated in a May 2009 supplemental 
statement of the case.  His statements further reflect that 
he had actual knowledge of the evidence necessary for an 
increased rating of hearing loss.  In his July 2006 notice of 
disagreement and October 2007 substantive appeal, the Veteran 
reported that a VA examination would show that his hearing 
loss had gotten worse.  This statement indicates that the 
Veteran understood that any increased rating for hearing loss 
would require audiological results showing that hearing 
acuity and word recognition had worsened.  Accordingly, he 
demonstrated an understanding of the evidence of 
symptomatology necessary for a higher disability rating.  As 
such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records and provided the Veteran with 
two VA examinations.  There is no indication from the claims 
file that the Veteran receives private treatment for his 
hearing loss, and accordingly, no such records could be 
obtained.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court)  held that, in regard to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must also fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this case, although the April 2006 
examiner specifically noted the Veteran's difficulty hearing 
in most situations without hearing aids, and the April 2009 
examiner noted that, in general, the Veteran could not hear 
or understand, neither examiner specifically addressed the 
functional effects caused by the Veteran's bilateral hearing 
loss.  However, the Board finds that the Veteran is not 
prejudiced by the examination results.

In this regard, the Board notes that the Court's rationale 
for requiring an examiner to consider the functional effects 
of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) might be warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the April 2006 and April 2009 VA examiners failed to 
address the functional effect of the Veteran's hearing loss, 
the Board notes that other evidence of record, including the 
April 2006 VA examination report, the Veteran's statements in 
support of his claim, and his VA treatment records, 
adequately address this issue.  Therefore, while the April 
2006 and February 2006 VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss 
are adequately addressed by the entirety of the record and 
are sufficient for the Board to consider whether referral for 
an extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Higher Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in September 1998 and was assigned a 
40 percent disability rating, effective November 22, 1996.  
In a November 2002 rating decision, the RO increased his 
disability rating to 50 percent, effective March 22, 2002.  
In a May 2006 rating decision, the RO increased his 
disability rating to 60 percent, effective November 7, 2005.  
The Veteran disagreed with the May 2006 rating assignment, 
contending that a higher rated was warranted.  Subsequently, 
in a May 2009 rating decision, the RO increased his 
disability rating for bilateral hearing loss to 80 percent, 
effective April 27, 2009.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

VA treatment records indicate that the Veteran has sought 
treatment for hearing loss on numerous occasions since he 
submitted his claim for an increased rating in November 2005.  
These records show that the Veteran has complained of a 
worsening in his hearing and has reviewed follow-up treatment 
for his hearing aids.  However, all of his audiologic testing 
was performed during VA audiologic examinations.    
 
The Veteran underwent a VA audiologic examination in April 
2006, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
60
95
105+
105+
LEFT
xx
65
105
105+
105+

The average pure tone threshold in the Veteran's right ear 
was 91 decibels, and the average pure tone threshold in the 
Veteran's left ear was 95 decibels.  On the Maryland CNC 
test, the Veteran received a score of 46 percent for the 
right ear and 44 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with mild sloping precipitously to profound 
sensorineural hearing loss from 500 to 2000 Hertz (with not 
measurable thresholds at 3000 to 4000 Hertz), with poor word 
recognition ability at a very elevated presentation level 
bilaterally.    

These results equate to an assignment of level IX for the 
Veteran's right ear and level IX for his left ear using Table 
VI.  Table VIA is available to the Veteran because his pure 
tone threshold is more than 55 decibels at 1000, 2000, 3000, 
and 4000 Hertz.  Using Table VIA, the Veteran's right ear 
results equate to an assignment of level IX and his left ear 
results equate to an assignment of level IX.  Accordingly, in 
this case, Table VI results in the same numerical evaluation 
as Table VIA.  Based on these results, the Veteran's April 
2006 audiologic testing does not warrant an evaluation in 
excess of 60 percent using Table VII.  

The Veteran underwent another VA audiologic examination in 
April 2009, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
55
95
105+
105+
LEFT
xx
65
105+
105+
105+

The average pure tone threshold in the Veteran's right ear 
was 90 decibels.  The average pure tone threshold in the 
Veteran's left ear was 95 decibels.  On the Maryland CNC 
test, the Veteran received a score of 42 percent for the 
right ear and 38 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with mild to profound sensorineural hearing loss 
with poor word recognition bilaterally.  

These results equate to an assignment of level X for the 
Veteran's right ear and level X for his left ear using Table 
VI.  Again, Table VIA is available to the Veteran because his 
pure tone threshold is more than 55 decibels at 1000, 2000, 
3000, and 4000 Hertz.  Using Table VIA, the Veteran's right 
ear results equate to an assignment of level VIII and his 
left ear results equate to an assignment of level IX.  In 
this case, Table VI results in the higher numerical 
evaluation, and accordingly, will be used for rating 
purposes.  Based on these results, the Veteran's April 2009 
audiologic testing does not warrant an evaluation in excess 
of 80 percent using Table VII.  

Although the Veteran contends that his hearing has 
significantly worsened since November 2005, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  In this case, the evidence fails 
to establish a rating in excess of 60 percent from November 
7, 2005, to April 26, 2009, or a rating in excess of 80 
percent from April 27, 2009.   As such, the Veteran's claim 
for an increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.

The Board also finds that there is no showing that the 
Veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant a higher rating 
on an extra-schedular basis.  His hearing loss is not 
productive of marked interference with employment; has not 
required any, let alone, frequent periods of hospitalization; 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); 



Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation for bilateral hearing loss in 
excess of 60 percent from November 7, 2005, to April 26, 
2009, and in excess of 80 percent from April 27, 2009, 
forward, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


